Citation Nr: 1618029	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The appellant is a Veteran who served on active duty while in the Army National Guard from September 13, 1994 to March 15, 1995, with additional prior service in the Naval Reserve and additional subsequent periods of service in the Naval Reserve, Army National Guard and Army Reserve until his discharge from the Army Reserve on January 30, 2008.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which considered the Veteran's possible entitlement to education benefits under Chapter 30, Title 38; Chapter 32, Title 38; Chapter 1606, Title 10; and Chapter 1607, Title 10 of the United States Code.  

In his May 2013 notice of disagreement and September 2013 substantive appeal, the Veteran disagreed with the RO's denial of his claim for education benefits, asserting in part that he was in the military after May 2001 (he furnished a service department certificate showing his promotion to sergeant in October 2001).  Essentially, the Veteran has referred to his claim as one for educational assistance benefits, without identifying the specific program under which he believes he is entitled.  

In addition to the paper education file, the Board has reviewed the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file associated with the Veteran's claim.  VBMS contains returned mail.  Virtual VA contains no documents.

FINDING OF FACT

The Veteran did not have more than 90 days of qualifying active duty service after September 10, 2001.



CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 33 (Post 9/11 GI Bill) educational assistance benefits have not been met.  38 U.S.C.A. §§ 101(2), (22)(A), (24)(B), 3002, 3301, 3311, 12103 (West 2014); 38 C.F.R. §§ 21.9500, 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. 

As will be discussed, the facts are not in dispute; instead, the resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  The VCAA is therefore not applicable and need not be addressed in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

This claim was before the Board in November 2015.  At that time, the Board denied entitlement to education benefits under Chapter 30, Chapter 32, Chapter 1606 and Chapter 1607 programs.  The Board also found that the RO did not address the Veteran's possible entitlement to education benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  The Board therefore remanded the issue of entitlement under the Chapter 33 program for adjudication by the RO.  This specific issue was adjudicated in a December 2015 supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran contends that he is entitled to educational benefits under Chapter 33, United States Code, as he served the requisite days of active duty service after September 10, 2001.  In support of his claims, he submitted a certificate showing his promotion to sergeant in October 2001.

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for individuals who served on active duty after September 10, 2001.  38 C.F.R. § 21.9500.  In pertinent part, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways. 

First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b). 

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training. 

For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10.  See 38 U.S.C.A. § 3301(1)(B). 

For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1)(C).

Active duty for these purposes does not include full-time National Guard duty performed under 32 U.S.C. orders or any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Army Reserve, or Naval Reserve.  38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(1),(2)(iii).

The Veteran's official service personnel records obtained from the Department of Defense (DOD), reflect active duty service while in the Army National Guard from September 13, 1994 to March 15, 1995.  DOD has also verified additional prior service in the Naval Reserve from 1993 to 1993, and additional subsequent periods of service in the Naval Reserve, Army National Guard and Army Reserve until the Veteran's discharge from the Army Reserve on January 30, 2008.  Specifically, for the period beginning September 11, 2001, information provided by DOD shows that there is no active duty service.  See 38 U.S.C.A. § 3311(b); 38 C.F.R. § 21.9520(a).  In particular, service personnel records show no mobilization or call-up periods of service that would qualify for active duty under the applicable laws and regulations.  

The Veteran maintains that he had qualifying active duty service for the purposes of this claim.  In support of this assertion, he has submitted a certificate showing his promotion from Army specialist to Army sergeant in October 2001.  However, this promotion does not have any bearing on the issue at hand.  DOD does not show that the Veteran had any service after September 10, 2001.  Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release. VA does not have the authority to alter these findings.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Even if the Board were to assume that the appellant had 90 days of active duty service, there is no indication that such service was performed under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10, or for the purpose of organizing, administering, recruiting, instructing, or training the National Guard or when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  In addition, the record does not reflect, nor does the Veteran contend, that he served 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.

Pursuant to these criteria, there is no basis upon which to grant the Veteran educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code, Post-9/11 GI Bill Program.  Therefore, the Board must find that the Veteran is simply not eligible for educational assistance benefits under Chapter 33 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

The Board is sympathetic to the Veteran, but is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


